Exhibit 10.70

CREDIT SUPPORT ANNEX

between

WRIGHT EXPRESS CORPORATION (“PARTY A”)

and

BANK OF MONTREAL (“PARTY B”)

dated July 8, 2010

Paragraph 13. Elections and Variables

 

(a) Security Interest for “Obligations”. The term “Obligations” as used in this
Annex includes no additional obligations with respect to Party A or Party B.

 

(b) Credit Support Obligations.

 

  (i) Delivery Amount, Return Amount and Credit Support Amount

“Delivery Amount” has the meaning specified in Paragraph 3(a).

“Return Amount” has the meaning specified in Paragraph 3(b).

“Credit Support Amount” means the amount determined by application of the
formula set out in Paragraph 3.

 

  (ii) Eligible Collateral. The following items will qualify as “Eligible
Collateral” for the party specified:

 

    Party A   Party B   Valuation
Percentage  

Cash

  x   x     100 % 

Negotiable debt obligations issued by the U.S. Treasury Department having a
remaining term to maturity of not more than one year.

  x   x     100 % 

Negotiable debt obligations issued by the U.S. Treasury Department having a
remaining term to maturity of more than one year but not more than 10 years.

  x   x     98 % 

Negotiable debt obligations issued by the U.S. Treasury Department having a
remaining term to maturity of more than 10 years but not more than 35 years.

  x   x     95 % 



--------------------------------------------------------------------------------

  (iii) Other Eligible Support

Party A: Letter of Credit as defined in Paragraph 13(k).

Valuation Percentage: 100% of the amount drawable under such Letter of Credit
unless (i) a Letter of Credit Default as defined in Paragraph 13(k) shall have
occurred with respect to such Letter of Credit, or (ii) twenty or fewer Business
Days remain prior to the expiration of such Letter of Credit, in either of which
cases the Valuation Percentage shall be zero.

 

  (iv) Thresholds.

“Independent Amount” means:

With respect to Party A: zero unless otherwise specified in a Confirmation.

With respect to Party B: zero unless otherwise specified in a Confirmation.

“Threshold” means with respect to Party A $6,000,000 and with respect to Party B
$30,000,000; provided however, that if an Event of Default has occurred and is
continuing with respect to a party, such party’s Threshold shall be U.S. $0.

“Minimum Transfer Amount”. With respect to each party, $250,000; provided,
however, that if an Event of Default has occurred and is continuing with respect
to a party, such party’s Minimum Transfer Amount shall be $0.

“Rounding”. The Delivery Amount will be rounded up and the Return Amount will be
rounded down to the nearest integral multiple of $100,000.

 

(c) Valuation and Timing

 

  (i) “Valuation Agent” means, for purposes of Paragraphs 3 and 5, the party
making the demand under Paragraph 3, and, for purposes of Paragraph 6(d), the
Secured Party receiving or deemed to receive the Distributions or the Interest
Amount, as applicable.

 

  (ii) “Valuation Date” means each Local Business Day.

 

2



--------------------------------------------------------------------------------

  (iii) “Valuation Time” means the close of business on the Local Business Day
preceding the Valuation Date or date of calculation, as applicable; provided
that the calculations of Value and Exposure will be made as of approximately the
same time on the same date.

 

  (iv) “Notification Time” means 1:00 p.m., New York time.

 

(d) Conditions Precedent and Secured Party’s Rights and Remedies.

Each Termination Event listed below will be a “Specified Condition” for Party A
and Party B where such party is the Affected Party:

Illegality

Credit Event Upon Merger

Force Majeure Event

For the avoidance of doubt, the parties hereby agree that if no Early
Termination Date has been designated, or if a Termination Event affects less
than all Transactions hereunder, the parties shall continue to be subject to the
terms hereof with respect to all Transactions (other than, with respect to
Illegality, the Affected Transaction(s)).

 

(e) Substitution.

 

  (i) “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 

  (ii) Consent. If specified here as applicable, then the Pledgor must obtain
the Secured Party’s consent for any substitution pursuant to Paragraph 4(d):
inapplicable

 

(f) Dispute Resolution.

 

  (i) “Resolution Time” means 1:00 p.m., New York time, on the Local Business
Day following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.

 

  (ii) Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of
Posted Credit Support will be calculated as follows:

an amount equal to the average of the mid-market quotes provided on such date by
two or more recognized dealers selected in good faith by the Valuation Agent or,
if no such quotes are available on such date, the average of the mid-market
quotes as of the day next preceding such date on which such quotes were
available, multiplied by the applicable Valuation Percentage.

 

3



--------------------------------------------------------------------------------

  (iii) Alternative. The provisions of Paragraph 5 will apply.

 

(g) Holding and Using Posted Collateral.

 

  (i) Eligibility to Hold Posted Collateral; Custodians.

Party A and its Custodian will be entitled to hold Posted Collateral pursuant to
Paragraph 6(b); provided that the following conditions applicable to it are
satisfied:

 

  (1) Party A: Party A is not a Defaulting Party and maintains a Credit Rating
of at least BBB+ from S & P or Baa1 from Moody’s.

 

  (2) The Custodian for Party A maintains a Credit Rating of at least BBB+ from
S & P or Baa1 from Moody’s.

Initially, the Custodian for Party A is:

Such entity as Party A shall indicate at the time of a request for a transfer of
Eligible Collateral to Party A.

Party B and its Custodian will be entitled to hold Posted Collateral pursuant to
Paragraph 6(b); provided that the following conditions applicable to it are
satisfied:

 

  (1) Party B: Party B is not a Defaulting Party and maintains a Credit Rating
of at least BBB+ from S & P or Baa1 from Moody’s.

 

  (2) The Custodian for Party B maintains a Credit Rating of at least BBB+ from
S & P or Baa1 from Moody’s.

Initially, the Custodian for Party B is Harris N.A. with respect to all Posted
Collateral, other than Cash.

 

  (ii) Use of Posted Collateral. The provisions of Paragraph 6(c) will apply.

 

(h) Distributions and Interest Amount.

 

  (i) Interest Rate. The “Interest Rate” means the overnight Federal Funds rate
daily rate published in the H.15 release of the Federal Reserve Bank of New York
applicable to the relevant date, subject to subparagraph (n)(i) hereof.

 

  (ii) Transfer of Interest Amount. The first Local Business Day of each month
(for the preceding month).

 

4



--------------------------------------------------------------------------------

  (iii) Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii)
will apply.

 

(i) Additional Representation(s) - None specified.

 

(j) Other Eligible Support and Other Posted Support.

 

  (i) “Value” with respect to Other Eligible Support and Other Posted Support
means the stated amount of any Letter of Credit (less any drawn portion)
provided by the Pledgor to the Secured Party for the benefit of the Secured
Party multiplied by the applicable Valuation Percentage.

 

  (ii) “Transfer” with respect to Other Eligible Support and Other Posted
Support means:

 

  (1) For the purposes of Paragraph 3(a), delivery of the Letter of Credit by
the Pledgor or issuer of the Letter of Credit to the Secured Party at the
address of the Secured Party specified in the Notices Section of this Annex, or
delivery of an executed amendment to such Letter of Credit (extending the term
or increasing the amount available to the Secured Party) at the address of the
Secured Party specified in the Notices Section of this Annex; and

 

  (2) For purposes of Paragraph 3(b), return of an outstanding Letter of Credit
by the Secured Party to the Pledgor, at the address of the Pledgor specified in
the Notices Section of this Annex.

 

  (iii) Letter of Credit Provisions.

Other Eligible Support and Other Posted Support provided in the form of a Letter
of Credit shall be subject to the following provisions:

 

  (1)

Unless otherwise agreed in writing by the parties, each Letter of Credit shall
be provided in accordance with the provisions of this Annex, and each Letter of
Credit shall be maintained for the benefit of the Secured Party. The Pledgor
shall (i) renew or cause the renewal of each outstanding Letter of Credit on a
timely basis as provided in the relevant Letter of Credit, (ii) if the bank that
issued an outstanding Letter of Credit has indicated its intent not to renew
such Letter of Credit, provide a substitute Letter of Credit at least twenty
(20) Business Days prior to the expiration of the outstanding Letter of Credit,
and (iii) if a bank issuing a Letter of Credit shall fail to honour the Secured
Party’s properly documented request to draw on an outstanding Letter of Credit,
provide for the benefit of the Secured Party (x) a substitute Letter

 

5



--------------------------------------------------------------------------------

  of Credit, that has been issued by a bank rated at least A+ by S & P or A1 by
Moody’s and acceptable to the Secured Party, other than the bank failing to
honour the outstanding Letter of Credit, or (y) Eligible Collateral, in each
case within one (1) Business Day after the Pledgor’s failure to perform in
accordance with (i) or (ii) or the issuing bank’s failure to perform with
respect to (iii) above, provided the Delivery Amount applicable to the Pledgor
equals or exceeds the Pledgor’s Minimum Transfer Amount.

 

  (2) As one method of providing Eligible Credit Support, the Pledgor may
increase the amount of an outstanding Letter of Credit or establish one or more
additional Letters of Credit.

 

  (3) If the Pledgor shall fail to renew, substitute or sufficiently increase
the amount of an outstanding Letter of Credit, or establish one or more
additional Letters of Credit, or otherwise provide sufficient Eligible Credit
Support and, if the Delivery Amount applicable to the Pledgor exceeds the
Pledgor’s Minimum Transfer Amount as a result of such failure, then the Secured
Party may draw upon the Letter of Credit on demand in an amount (up to the face
amount for which the Letter of Credit has been issued) that is equal to all
amounts that are due and owing from the Pledgor but have not been paid to the
Secured Party within the time frame allowed for such payments under this
Agreement (including any related notice or grace period or both). The Secured
Party shall draw upon the Letter of Credit in accordance with the specific
requirements of the Letter of Credit. The Pledgor shall remain liable for any
amounts due and owing to the Secured Party and remaining unpaid after the
application of the amounts so drawn by the Secured Party.

 

  (4) Upon the occurrence of a Letter of Credit Default, the Pledgor agrees to
deliver a substitute Letter of Credit to the Secured Party in an amount at least
equal to that of the Letter of Credit to be replaced, or other Eligible
Collateral in an amount equal to or greater than the Delivery Amount on or
before the first (1st) Business Day after written demand by the Secured Party
(or the third (3rd) Business Day if only clause (i) under the definition of
Letter of Credit Default applies).

 

  (5) Notwithstanding Paragraph 10, in all cases, the costs and expenses
(including but not limited to the reasonable costs, expenses and external
attorney’s fees of the Secured Party) of establishing, renewing, substituting,
cancelling, increasing and reducing the amount of (as the case may be) one or
more Letters of Credit or otherwise providing Eligible Credit Support shall be
borne by Pledgor.

 

6



--------------------------------------------------------------------------------

(k) Additional Definitions. As used in this Annex:

“Credit Rating” shall mean, with respect to a party or entity on any date of
determination, the respective rating then assigned to its unsecured and senior
long-term debt or deposit obligations (not supported by third party credit
enhancement) by S & P, Moody’s or another rating agency specified jointly by the
parties in writing.

“Letter of Credit” shall mean an irrevocable, transferable, standby letter of
credit in the form set out in Schedule A hereto, issued by a major U.S.
commercial bank or a U.S. branch office of a foreign bank and with a Credit
Rating of at least “A+” by S & P or “A1” by Moody’s.

“Letter of Credit Default” shall mean with respect to an outstanding Letter of
Credit, the occurrence of any of the following events: (i) the issuer of such
Letter of Credit shall fail to maintain a Credit Rating of at least “A” by S & P
or “A2” by Moody’s; (ii) the issuer of the Letter of Credit shall fail to comply
with or perform its obligations under such Letter of Credit if such failure
shall be continuing after the lapse of any applicable grace period; (iii) the
issuer of such Letter of Credit shall disaffirm, disclaim, repudiate or reject,
in whole or in part, or challenge the validity of, such Letter of Credit;
(iv) such Letter of Credit shall expire or terminate, or shall fail or cease to
be in full force and effect at any time during the term of the Agreement; or
(v) any event analogous to an event specified in Section 5(a)(vii) of this
Agreement shall occur with respect to the issuer of such Letter of Credit;
provided, however, that no Letter of Credit Default shall occur in any event
with respect to a Letter of Credit after the time such Letter of Credit is
required to be cancelled or returned to the Pledgor in accordance with the terms
of this Annex.

“Moody’s” shall mean Moody’s Investors Service, Inc., or its successor.

“S & P” shall mean the Standard & Poor’s Ratings Group (a division of
McGraw-Hill, Inc.) or its successor.

 

7



--------------------------------------------------------------------------------

(l) Demands and Notices.

All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Agreement except to the extent otherwise
specified here:

With respect to Party A:

 

Address:   Wright Express Corporation   97 Darling Avenue   South Portland, ME
04106 Attention:     Corporate Treasurer Facsimile:     (207) 523-7104
Telephone:     (207) 523-7769

With respect to Party B:

All demands, specifications and notices, except for notices pursuant to
Paragraphs 7 and 8 of this Annex, shall be sent to:

 

Collateral Management Group 100 King St. West, 24th Floor Toronto, Ontario,
Canada M5X 1H3     Attention:     Manager Facsimile:     (416) 867-7729
Telephone:     (416) 867-7707 / 416-867-4181 / 416-956-2248 Email:    
collateral@bmo.com

 

(m) Address for Transfers.

Party A: to be specified in each notice.

Party B: to be specified in each notice.

 

(n) Other Provisions.

 

  (i) Cash Collateral Provisions. Paragraph 4 of this Credit Support Annex is
hereby amended by inserting after subparagraph (d) thereof, the following as
subparagraph (e):

“(e) Cash Collateral.

 

  (1) All notices or demands by Party A to Party B concerning any Posted Credit
Support in the form of Cash shall be directed to the address for notices set
forth in Part 4 of the Schedule. In no event shall Party A be entitled to make
demand of any office or branch of Party B located in the United States for the
return of any Posted Credit Support in the form of Cash.

 

  (2) Notwithstanding anything else in the Annex or Paragraph 13, for any period
where the amount of Posted Credit Support of Party A in the form of Cash is less
than U.S. $100,000, no interest shall be payable to Party A in respect of such
Posted Credit Support.”

 

8



--------------------------------------------------------------------------------

  (ii) U.S. Dollars. Monetary amounts set forth herein are in U.S. Dollars
unless expressly stated to be in another currency.

 

  (iii) Amendment to Paragraph 7(i). Paragraph 7(i) is amended by replacing the
words “Eligible Collateral” in the first line with the words “Eligible Credit
Support” and the words “Posted Collateral” in the second line with the words
“Posted Credit Support”.

 

  (iv) Amendment to Paragraph 8(a)(iii). Paragraph 8(a)(iii) is amended by
replacing each use of the words “Posted Collateral” with the words “Posted
Credit Support”.

 

  (v) Amendment to Paragraph 8(b)(iii). Paragraph 8(b)(iii) is amended by
replacing the words “Posted Collateral” with the words “Posted Credit Support”.

 

  (vi) Amendment to Paragraph 8(b)(iv). Paragraph 8(b)(iv) is amended by
replacing each use of the words “Posted Collateral” with the words “Posted
Credit Support”.

 

(o) References throughout this Annex to “Swap Transactions” are deleted.

 

(p) The terms of Paragraph 5 (i)(B) are amended in their entirety as follows:

“(B) calculating the Exposure for the Transactions in dispute by seeking four
actual quotations at mid-market from third parties for purposes of calculating
the relevant Close-out Amount, and taking the arithmetic average of those
obtained; provided that, if four quotations are not available for a particular
Transaction, then fewer than four quotations may be used for that Transaction,
and if no quotations are available for a particular Transaction, then the
Valuation Agent’s original calculations will be used for the Transaction; and”.

 

(q) The definition of “Exposure” in Paragraph 12 of the Annex is hereby amended
to read in its entirety as follows:

“Exposure” means for any Valuation date or other date for which Exposure is
calculated and subject to Paragraph 5 in the case of a dispute, the amount, if
any, that would be payable to a party that is the Secured Party by the other
party (expressed as a positive number) or by a party that is the Secured Party
to the other party (expressed as a negative number) pursuant to
Section 6(e)(ii)(1) of this Agreement if all Transactions were being terminated
as of the relevant Valuation Time, on the basis that (i) that party is not the
Affected Party and (ii) United States Dollars is the Termination Currency;
provided that the Close-out Amount will be determined by the Valuation Agent on
behalf of that party using its

 

9



--------------------------------------------------------------------------------

estimates at mid-market of the amounts that would be paid for transactions
providing the economic equivalent of (x) the material terms of the Transactions,
including the payments and deliveries by the parties under Section 2(a)(i) in
respect of the Transactions that would, but for the occurrence of the relevant
Early Termination Date, have been required after that date (assuming
satisfaction of the conditions precedent in Section 2(a)(iii)); and (y) the
option rights of the parties in respect of the Transactions.”

 

(r) Set-off. The following definition is added to Paragraph 12:

““Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement (whether arising under this
Agreement, another contract, applicable law or otherwise) and, when used as a
verb, the exercise of any such right or the imposition of any such requirement.”

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this ISDA Credit Support Annex by
their duly authorized officers as of the date of the Agreement.

 

WRIGHT EXPRESS CORPORATION

   

BANK OF MONTREAL

By:  

/s/ Steve Elder

    By:  

/s/ T. O’Driscoll

  Name:   Steve Elder     Name:   T. O’Driscoll   Title:   VP, Corporate Finance
& Treasurer     Title:   Managing Director, Documentation   Date:   8/23/10    
Date:   Sep 28 2010

 

11



--------------------------------------------------------------------------------

Schedule A

IRREVOCABLE STANDBY LETTER OF CREDIT

BENEFICIARY:        BANK OF MONTREAL

We hereby issue in your favour our irrevocable standby letter of credit number
[insert] (the “Letter of Credit”) for the account of [full legal name of
counterparty] (the “Counterparty”) with an issue date of [insert date] for an
amount not to exceed [insert amount and type of currency] available by your
simple demand in writing [or by SWIFT] quoting our reference number [insert] and
certifying that the amount of your drawing represents and covers indebtedness
owing from the Counterparty in connection with an ISDA Master Agreement between
Bank of Montreal and the Counterparty dated as of [insert date] (the “Master
Agreement”).

We hereby undertake that all drawings made in compliance with the terms of this
Letter of Credit shall be honoured immediately upon receipt of your demand.

This Letter of Credit shall expire on [insert date of expiry], but shall
automatically extend without amendment for additional [insert number of days for
extension] – day periods from such expiration date and from subsequent
expiration dates, if you , as beneficiary, and the Counterparty have not
received due notice of our intention not to renew ninety (90) days prior to any
such expiration date. Upon receipt by you of such notice you may draw hereunder
by means of your written demand for payment.

Facsimile [and SWIFT] claims are permitted.

Partial drawings are permitted.

This Letter of Credit is transferable by you in its entirety to any transferee
whom you certify to us as having succeeded to your rights and obligations under
the Master Agreement. This Letter of Credit is not transferable by us without
your prior written consent and any transfer by us without your prior written
consent shall be void.

Failure to make a drawing for any payment under this Letter of Credit shall not
result in this Letter of Credit ceasing to be available for future drawings.

In the event of an act of God, riot, civil commotion, insurrection, war, strike,
lockout or any other cause beyond our control which interrupts our business
(collectively, an “Interruption Event”), our obligations under this Letter of
Credit will merely be suspended until such time as the Interruption Event has
ended, regardless of whether this Letter of Credit would have expired during the
continuance of such Interruption Event. If an Interruption Event occurs which
suspends our obligations to you under this Letter of Credit and this Letter of
Credit would have expired during the continuance of such Interruption Event,
then our obligations to you under this Letter of Credit shall continue until the
passing of a number of days, after the cessation of such Interruption Event,
equal to the number of days that such Interruption Event existed. In addition,
we will make a good-faith effort to perform our obligations hereunder during the
continuance of an Interruption Event.

 

12



--------------------------------------------------------------------------------

This Letter of Credit may not be amended, changed or modified without the
express written consent of you or your transferee, us and the Counterparty.

Drawn amounts under this Letter of Credit will be automatically reinstated when
and to the extent that the undersigned is reimbursed for any such amount drawn
hereunder.

Notices, including claims, concerning this Letter of Credit may be sent to a
party by courier, certified mail, registered mail, telegram [, SWIFT] or
facsimile to its respective address set out below or such other address as may
hereafter be furnished by such party to the other parties by like notice. All
such notices and communications shall be effective when actually received by the
intended recipient party.

If to the beneficiary of this Letter of Credit, to:

Bank of Montreal

[address, [SWIFT ID] and fax no.]

Attention:

If to the Counterparty, to:

[full legal name of Counterparty]

[address, [SWIFT ID] and fax no.]

Attention:

If to the undersigned, to:

[full legal name]

[address, [SWIFT ID] and fax no.]

Attention:

This Letter of Credit is subject to the Uniform Customs and Practices for
Documentary Credits, 1993 Revision, International Chamber of Commerce, Paris,
France, Publication No. 500 (the “UCP”) except to the extent that the provisions
thereof, including but not limited to Articles 13(b) and 17 of the UCP, are
inconsistent with the provisions of this Letter of Credit in which case the
terms of this Letter of Credit shall govern. This Letter of Credit shall be
governed and construed in accordance with the laws of New York (without
reference to choice of law doctrine) as to matters which are not governed by the
UCP.

Executed this    day of            ,        

 

[FULL LEGAL NAME OF ISSUING BANK] By:  

 

Name:   Title:  

 

13